 
Exhibit 10.1
 
THERMO FISHER SCIENTIFIC INC.

 
2008 STOCK INCENTIVE PLAN
 
 
1.     Purpose
 
The purpose of this 2008 Stock Incentive Plan (the “Plan”) of Thermo Fisher
Scientific Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
the interests of such persons with those of the Company’s stockholders. Except
where the context otherwise requires, the term “Company” shall include any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest.
 
2.     Eligibility
 
All of the Company’s employees, officers, directors, consultants and advisors
are eligible to be granted options, stock appreciation rights (“SARs”),
restricted stock, restricted stock units (“RSUs”) and other stock-based awards
(each, an “Award”) under the Plan. Each person who receives an award under the
Plan is deemed a “Participant”.
 
3.     Administration and Delegation
 
(a)     Administration by Board of Directors.  The Plan will be administered by
the Board of Directors of the Company (the “Board”). The Board shall have
authority to grant Awards and to adopt, amend and repeal such administrative
rules, guidelines and practices relating to the Plan as it shall deem advisable.
The Board may construe and interpret the terms of the Plan and any Award
agreements entered into under the Plan. The Board may correct any defect, supply
any omission or reconcile any inconsistency in the Plan or any Award in the
manner and to the extent it shall deem expedient to carry the Plan into effect
and it shall be the sole and final judge of such expediency. All decisions by
the Board shall be made in the Board’s sole discretion and shall be final and
binding on all persons having or claiming any interest in the Plan or in any
Award. No director or person acting pursuant to the authority delegated by the
Board shall be liable for any action or determination relating to or under the
Plan made in good faith.
 
(b)     Appointment of Committees.  To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
 
(c)     Delegation to Officers.  To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards (subject to any limitations under the Plan) to employees or officers of
the Company and to exercise such other powers under the Plan as the Board may
determine, provided that the Board shall fix the terms of the Awards to be
granted by such officers (including the exercise price of such Awards, which may
include a formula by which the exercise price will be determined) and the
maximum number of shares subject to Awards that the officers may grant; provided
further, however, that no officer shall be authorized to grant Awards to any
“executive officer” of the Company (as defined by Rule 3b-7 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of
the Company (as defined by Rule 16a-1 under the Exchange Act).





--------------------------------------------------------------------------------



 



2
 
4.     Stock Available for Awards
 
(a)     Number of Shares; Share Counting.
 
(1)     Authorized Number of Shares.  Subject to adjustment under Section 9,
Awards may be made under the Plan for up to 25,000,000 shares of common stock,
$1.00 par value per share, of the Company (the “Common Stock”). Shares issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.
 
(2)     Share Counting.  For purposes of counting the number of shares available
for the grant of Awards under the Plan and under the sublimits contained in
Sections 4(b)(2) and 4(b)(3), (i) all shares of Common Stock covered by
independent SARs shall be counted against the number of shares available for the
grant of Awards; provided, however, that independent SARs that may be settled in
cash only shall not be so counted; (ii) if any Award (A) expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right) or (B) results in any Common
Stock not being issued (including as a result of an independent SAR that was
settleable either in cash or in stock actually being settled in cash), the
unused Common Stock covered by such Award shall again be available for the grant
of Awards; provided, however, in the case of Incentive Stock Options (as
hereinafter defined), the foregoing shall be subject to any limitations under
the Code; and provided further, in the case of independent SARs, that the full
number of shares subject to any stock-settled SAR shall be counted against the
shares available under the Plan and against the sublimit set forth in
Section 4(b)(2) regardless of the number of shares actually used to settle such
SAR upon exercise; (iii) shares of Common Stock delivered to the Company by a
Participant to (A) purchase shares of Common Stock upon the exercise of an Award
or (B) satisfy tax withholding obligations (including shares retained from the
Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards; and (iv) shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Award shall not increase the number of shares available for
future grant of Awards.
 
(b)     Sub-limits.  Subject to adjustment under Section 10, the following
sub-limits on the number of shares subject to Awards shall apply:
 
(1)     Section 162(m) Per-Participant Limit.  The maximum number of shares of
Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 2,000,000 per calendar year. For purposes of the
foregoing limit, the combination of an Option in tandem with a SAR (as each is
hereafter defined) shall be treated as a single Award. The per-Participant limit
described in this Section 4(b)(1) shall be construed and applied consistently
with Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).
 
(2)     Limit on Awards other than Options and SARS.  The maximum number of
shares with respect to which Awards other than Options and SARs may be granted
shall be 7,000,000.
 
(3)     Limit on Awards to Directors.  The maximum number of shares with respect
to which Awards may be granted to directors who are not employees of the Company
at the time of grant shall be 1,200,000.
 
(c)     Substitute Awards.  In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4(a)(1) or any sublimits contained in the Plan,
except as may be required by reason of Section 422 and related provisions of the
Code.
 
5.     Stock Options
 
(a)     General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each



--------------------------------------------------------------------------------



 



3
 
Option and the conditions and limitations applicable to the exercise of each
Option, including conditions relating to applicable federal or state securities
laws, as it considers necessary or advisable. An Option that is not intended to
be an Incentive Stock Option (as hereinafter defined) shall be designated a
“Nonstatutory Stock Option.”
 
(b)     Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Thermo Fisher Scientific
Inc., any of Thermo Fisher Scientific Inc.’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. The Company shall
have no liability to a Participant, or any other party, if an Option (or any
part thereof) that is intended to be an Incentive Stock Option is not an
Incentive Stock Option or for any action taken by the Board, including without
limitation the conversion of an Incentive Stock Option to a Nonstatutory Stock
Option.
 
(c)     Exercise Price.  The Board shall establish the exercise price of each
Option and specify the exercise price in the applicable option agreement. The
exercise price shall be not less than 100% of the Fair Market Value (as defined
below) on the date the Option is granted; provided that if the Board approves
the grant of an Option with an exercise price to be determined on a future date,
the exercise price shall be not less than 100% of the Fair Market Value on such
future date.
 
(d)     Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.
 
(e)     Exercise of Option.  Options may be exercised by delivery to the Company
or its designee of a written notice of exercise signed by the proper person or
by any other form of notice (including electronic notice) approved by the
Company, together with payment in full as specified in Section 5(f) for the
number of shares for which the Option is exercised. Shares of Common Stock
subject to the Option will be delivered by the Company as soon as practicable
following exercise.
 
(f)     Payment Upon Exercise.  Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
 
(1)     in cash or by check, payable to the order of the Company;
 
(2)     except as may otherwise be provided in the applicable option agreement,
by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
 
(3)     to the extent provided for in the applicable option agreement or
approved by the Board, in its sole discretion, by delivery (either by actual
delivery or attestation) of shares of Common Stock owned by the Participant
valued at their fair market value as determined by (or in a manner approved by)
the Board (“Fair Market Value”), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board in its discretion and (iii) such
Common Stock is not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements;
 
(4)     to the extent permitted by applicable law and provided for in the
applicable option agreement or approved by the Board, in its sole discretion, by
(i) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or
 
(5)     by any combination of the above permitted forms of payment.



--------------------------------------------------------------------------------



 



4
 
(g)     Limitation on Repricing.  Unless such action is approved by the
Company’s stockholders: (1) no outstanding Option granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option (other than
adjustments pursuant to Section 9) and (2) the Board may not cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefore new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option.
 
6.     Stock Appreciation Rights.
 
(a)     General.  The Board may grant Awards consisting of SARs entitling the
holder, upon exercise, to receive an amount of Common Stock or cash or a
combination thereof (such form to be determined by the Board) determined in
whole or in part by reference to appreciation, from and after the date of grant,
in the fair market value of a share of Common Stock over the exercise price
established pursuant to Section 6(c). The date as of which such appreciation is
determined shall be the exercise date.
 
(b)     Grants.  SARs may be granted in tandem with, or independently of,
Options granted under the Plan.
 
(1)     Tandem Awards.  When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event or a Change in Control Event)
and will be exercisable in accordance with the procedure required for exercise
of the related Option; (ii) the SAR will terminate and no longer be exercisable
upon the termination or exercise of the related Option, except to the extent
designated by the Board in connection with a Reorganization Event or a Change in
Control Event and except that a SAR granted with respect to less than the full
number of shares covered by an Option will not be reduced until the number of
shares as to which the related Option has been exercised or has terminated
exceeds the number of shares not covered by the SAR; (iii) the Option will
terminate and no longer be exercisable upon the exercise of the related SAR; and
(iv) the SAR will be transferable only with the related Option.
 
(2)     Independent SARs.  A SAR not expressly granted in tandem with an Option
will become exercisable at such time or times, and on such conditions, as the
Board may specify in the SAR Award.
 
(c)     Exercise Price.  The Board shall establish the exercise price of each
SAR and specify it in the applicable SAR agreement. The exercise price shall not
be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of a SAR with an exercise price to
be determined on a future date, the exercise price shall be not less than 100%
of the Fair Market Value on such future date.
 
(d)     Duration of SARs.  Each SAR shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
SAR agreement; provided, however, that no SAR will be granted with a term in
excess of 10 years.
 
(e)     Exercise of SARs.  SARs may be exercised by delivery to the Company or
its designee of a written notice of exercise signed by the proper person or by
any other form of notice (including electronic notice) approved by the Company,
together with any other documents required by the Company.
 
(f)     Limitation on Repricing.  Unless such action is approved by the
Company’s stockholders: (1) no outstanding SAR granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding SAR (other than
adjustments pursuant to Section 9) and (2) the Board may not cancel any
outstanding SAR (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan covering the same or a different
number of shares of Common Stock and having an exercise price per share lower
than the then-current exercise price per share of the cancelled SAR.



--------------------------------------------------------------------------------



 



5
 
7.     Restricted Stock; Restricted Stock Units.
 
(a)     General.  The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time such Award vests or such later time as may be specified in such Award
(“Restricted Stock Units”) (Restricted Stock and Restricted Stock Units are each
referred to herein as a “Restricted Stock Award”).
 
(b)     Terms and Conditions for All Restricted Stock Awards.  The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any. Restricted Stock Awards that vest solely based on the passage of time shall
be zero percent vested prior to the first anniversary of the date of grant, no
more than one-third vested prior to the second anniversary of the date of grant,
and no more than two-thirds vested prior to the third anniversary of the date of
grant. Restricted Stock Awards that do not vest solely based on the passage of
time shall not vest prior to the first anniversary of the date of grant. The two
foregoing sentences shall not apply to (1) Performance Awards granted pursuant
to Section 10(i) or (2) Restricted Stock Awards and Other Stock-Based Awards
granted, in the aggregate, for up to 1,200,000 shares of Common Stock.
Notwithstanding any other provision of this Plan (other than Section 10(i), if
applicable), the Board may, in its discretion, either at the time a Restricted
Stock Award is made or at any time thereafter, waive its right to repurchase
shares of Common Stock (or waive the forfeiture thereof) or remove or modify any
part or all of the restrictions applicable to the Restricted Stock Award,
provided that the Board may only exercise such rights in extraordinary
circumstances which shall include, without limitation, death, disability,
termination of employment (including retirement) of the Participant; or a
merger, consolidation, sale, reorganization, recapitalization, or change in
control of the Company.
 
(c)     Additional Provisions Relating to Restricted Stock.
 
(1)     Dividends.  Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board. Unless otherwise provided by the Board, if any
dividends or distributions are paid in shares, or consist of a dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
the shares, cash or other property will be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. Each dividend payment will be made no later
than the end of the calendar year in which the dividends are paid to
shareholders of that class of stock or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders of that class of
stock.
 
(2)     Stock Certificates.  The Company may require that any stock certificates
issued in respect of shares of Restricted Stock shall be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Company, by a Participant
to receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.
 
(d)     Additional Provisions Relating to Restricted Stock Units.
 
(1)     Settlement.  Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each Restricted Stock Unit, the
Participant shall be entitled to receive from the Company one share of Common
Stock or an amount of cash equal to the Fair Market Value of one share of Common
Stock, as provided in the applicable Award agreement. The Board may, in its
discretion, provide that



--------------------------------------------------------------------------------



 



6
 
settlement of Restricted Stock Units shall be deferred, on a mandatory basis or
at the election of the Participant.
 
(2)     Voting Rights.  A Participant shall have no voting rights with respect
to any Restricted Stock Units.
 
(3)     Dividend Equivalents.  To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”). Dividend Equivalents may be paid currently or credited
to an account for the Participants, may be settled in cash and/or shares of
Common Stock and may be subject to the same restrictions on transfer and
forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement.
 
(e)     Deferred Delivery of Shares.  The Board may, at the time any Restricted
Stock Award is granted, provide that, at the time Common Stock would otherwise
be delivered pursuant to the Award, the Participant shall instead receive an
instrument evidencing the right to future delivery of Common Stock at such time
or times, and on such conditions, as the Board shall specify.
 
8.     Other Stock-Based Awards.  
 
(a)     General.  Other Awards of shares of Common Stock, and other Awards that
are valued in whole or in part by reference to, or are otherwise based on,
shares of Common Stock or other property, may be granted hereunder to
Participants (“Other Stock-Based-Awards”), including without limitation Awards
entitling recipients to receive shares of Common Stock to be delivered in the
future. Such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock-Based Awards may be paid in shares of Common Stock or cash, as the Board
shall determine.
 
(b)     Terms and Conditions.  Subject to the provisions of the Plan, the Board
shall determine the terms and conditions of each Other Stock-Based Award,
including any purchase price applicable thereto. Other Stock-Based Awards that
vest solely based on the passage of time shall be zero percent vested prior to
the first anniversary of the date of grant, no more than one-third vested prior
to the second anniversary of the date of grant, and no more than two-thirds
vested prior to the third anniversary of the date of grant. Other Stock-Based
Awards that do not vest solely based on the passage of time shall not vest prior
to the first anniversary of the date of grant. The two foregoing sentences shall
not apply to (1) Performance Awards granted pursuant to Section 10(i) or
(2) Restricted Stock Awards and Other Stock-Based Awards granted, in the
aggregate, for up to 1,200,000 shares of Common Stock. Notwithstanding any other
provision of this Plan (other than Section 10(i), if applicable), the Board may,
in its discretion, either at the time an Other Stock-Based Award is made or at
any time thereafter, waive its right to repurchase shares of Common Stock (or
waive the forfeiture thereof) or remove or modify any part or all of the
restrictions applicable to the Other Stock-Based Award, provided that the Board
may only exercise such rights in extraordinary circumstances which shall
include, without limitation, death, disability, termination of employment
(including retirement) of the Participant; or a merger, consolidation, sale,
reorganization, recapitalization, or change in control of the Company.
 
9.     Adjustments for Changes in Common Stock and Certain Other Events.
 
(a)     Changes in Capitalization.  In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under this Plan, (ii) the sub-limits and share counting rules set forth in
Sections 4(a), 4(b), 7(b) and 8(b), (iii) the number and class of securities and
exercise price per share of each outstanding Option, (iv) the share- and
per-share provisions and the exercise price of each SAR, (v) the number of
shares subject to and the repurchase price per share subject to each outstanding
Restricted Stock Award and (vi) the share- and per-share-related provisions and
the purchase price, if any, of each outstanding Other Stock-Based Award, shall
be equitably adjusted by the Company (or substituted



--------------------------------------------------------------------------------



 



7
 
Awards may be made, if applicable) in the manner determined by the Board.
Without limiting the generality of the foregoing, in the event the Company
effects a split of the Common Stock by means of a stock dividend and the
exercise price of and the number of shares subject to an outstanding Option are
adjusted as of the date of the distribution of the dividend (rather than as of
the record date for such dividend), then an optionee who exercises an Option
between the record date and the distribution date for such stock dividend shall
be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.
 
(b)     Reorganization and Change in Control Events
 
(1)     Definitions
 
(A)     A “Reorganization Event” shall mean:
 
(i)     any merger or consolidation of the Company with or into another entity
as a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;
 
(ii)     any exchange of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange transaction; or
 
(iii)     any complete liquidation or dissolution of the Company.
 
(B)     A “Change in Control Event” shall mean:
 
(i)     the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly by the Company, (B) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or
 
(ii)     such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
 
(iii)     the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, each of the following two conditions is satisfied:
(x) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined



--------------------------------------------------------------------------------



 



8
 
voting power of the then-outstanding securities entitled to vote generally in
the election of directors, respectively, of the resulting or acquiring
corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively, immediately prior to such Business Combination
and (y) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors; or
 
(iv)     the approval by the stockholders of the Company of the complete
liquidation or dissolution of the Company.
 
(C)     “Cause” shall have the meaning set forth in the Participant’s employment
or other agreement with the Company, provided that if the Participant is not a
party to any such employment or other agreement or such employment or other
agreement does not contain a definition of Cause, then Cause shall mean:
 
(i)     the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Participant by
the Company that specifically identifies the alleged manner in which the
Participant has not substantially performed the Participant’s duties; or
 
(ii)     the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.
 
For purposes of this definition, no act or failure to act on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company.
 
(D)     “Good Reason” shall have the meaning set forth in the Participant’s
employment or other agreement with the Company, provided that if the Participant
is not a party to any such employment or other agreement or such employment or
other agreement does not contain a definition of Good Reason, then Good Reason
shall mean the occurrence, on or after a Change in Control Event and without the
affected Participant’s written consent, of:
 
(i)     the assignment to the Participant of duties in the aggregate that are
inconsistent with the Participant’s level of responsibility immediately prior to
the Change in Control Event (including without limitation, in the case of a
Participant who was, immediately prior to the Change in Control Event, an
executive officer of the Company, such employee ceasing to be an executive
officer of the Company);
 
(ii)     a reduction by the employer in the Participant’s annual base salary,
annual incentive compensation opportunity, or long term incentive compensation
opportunity (including an adverse change in the performance criteria or a
decrease in the target amount of annual or long term incentive compensation)
from that in effect immediately prior to the Change in Control Event; or
 
(iii)     the relocation of the Participant’s principal place of employment to a
location more than fifty (50) miles from the Participant’s principal place of
employment immediately prior to the Change in Control Event, provided, however,
such relocation also requires a material change in the Participant’s commute.
 
(2)     Effect of Reorganization Event on Options.  Upon the occurrence of a
Reorganization Event (regardless of whether such event also constitutes a Change
in Control Event), or the execution by the Company of any agreement with respect
to a Reorganization Event (regardless of whether such event will



--------------------------------------------------------------------------------



 



9
 
result in a Change in Control Event), the Board shall provide that all
outstanding Options shall be assumed, or equivalent options shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof). For purposes hereof, an Option shall be considered to be assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.
 
Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options, or
in the event of a liquidation or dissolution of the Company, the Board may take
any one or more of the following actions as to all or any (or any portion of)
outstanding Options on such terms as the Board determines: (i) upon written
notice to a Participant, provide that the Participant’s unexercised Options will
terminate immediately prior to the consummation of such Reorganization Event
unless exercised by the Participant within a specified period following the date
of such notice, (ii) provide that outstanding Options shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Option shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iii) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to a Participant equal to the excess, if any, of (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Options (if the exercise price does not exceed the Acquisition
Price) over (B) the aggregate exercise price of all such outstanding Options and
any applicable tax withholdings, in exchange for the termination of such
Options, (iv) provide that, in connection with a liquidation or dissolution of
the Company, Options shall convert into the right to receive liquidation
proceeds (if applicable, net of the exercise price thereof and any applicable
tax withholdings) and (v) any combination of the foregoing. In taking any of the
actions permitted under this Section 9(b), the Board shall not be obligated by
the Plan to treat all Options, all Options held by a Participant, or all Options
of the same type, identically. In the event of a Reorganization Event that does
not also constitute a Change in Control Event, then to the extent all or any
portion of an Option becomes exercisable solely as a result of the first
sentence of this paragraph, upon exercise of such Option the Participant shall
receive shares subject to a right of repurchase by the Company or its successor
at the Option exercise price. Such repurchase right (i) shall lapse at the same
rate as the Option would have become exercisable under its terms and (ii) shall
not apply to any shares subject to the Option that were exercisable under its
terms without regard to the first sentence of this paragraph.
 
(3)     Effect of Reorganization Event on Restricted Stock Awards.  Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall,
unless the Board determines otherwise, apply to the cash, securities or other
property which the Common Stock was converted into or exchanged for pursuant to
such Reorganization Event in the same manner and to the same extent as they
applied to the Common Stock subject to such Restricted Stock Award.
 
(4)     Effect of Reorganization Event on Stock Appreciation Rights and Other
Stock Unit Awards.  The Board may specify in an Award at the time of the grant
the effect of a Reorganization Event on any SAR and Other Stock Unit Award.
 
(5)     Effect of Change in Control Event on Awards.



--------------------------------------------------------------------------------



 



10
 
(A)     Unless otherwise determined by the Board at the time of the grant or
evidenced in an applicable instrument evidencing an Award or employment or other
agreement, in the event that a Participant’s employment or service is terminated
by the Company without Cause or by the Participant for Good Reason, in each case
within eighteen (18) months following a Change in Control Event:
 
(i)     any Award carrying a right to exercise that was not previously vested
and exercisable shall become fully vested and exercisable and all outstanding
Awards shall remain exercisable for one (1) year following such date of
termination of employment or service but in no event beyond the original term of
the Award and shall thereafter terminate; and
 
(ii)     the restrictions, deferral limitations, payment conditions, and
forfeiture conditions applicable to any Award other than an Award described in
(i) shall lapse and such Awards shall be deemed fully vested, and any
performance conditions imposed with respect to Awards shall be deemed to be
achieved at the higher of (x) the target level for the applicable performance
period or (y) the level of achievement of such performance conditions for the
most recently concluded performance period.
 
(B)     Notwithstanding subparagraph (A) of this Section 9(b)(5), upon a Change
in Control Event, the Board shall have the discretion to:
 
(i)     accelerate the vesting or payment of any Award effective immediately
upon the occurrence of a Change in Control Event; or
 
(ii)     convert the vesting of performance-based Awards to a time-based vesting
schedule as deemed appropriate by the Board;
 
in each case only to the extent that such action would not cause any Award to
result in deferred compensation that is subject to the additional twenty percent
(20%) tax under Section 409A of the Code.
 
(6)     Adjustment for Excise Tax.  The Board may, in its sole discretion,
provide in an instrument evidencing an Award or otherwise for specific treatment
of any outstanding Award in the event that any payment or benefit under this
Plan would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”) or any interest or penalties with respect to such Excise Tax. Such
treatment may include the payment by the Company of a gross-up payment in an
amount equal to such Excise Tax, interest and penalties or the imposition of a
cutback in payments or benefits.
 
10.     General Provisions Applicable to Awards
 
(a)     Transferability of Awards.  Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant; provided,
however, that the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.
 
(b)     Documentation.  Each Award shall be evidenced on such form, and
containing such terms and conditions, as the Board shall determine and shall be
delivered in such manner as the Company shall determine, including in writing,
electronically or otherwise. The Award may be in the form of an agreement signed
by the Company and the Participant or a written or electronic confirming
memorandum to the Participant from the Company. Each Award may contain terms and
conditions in addition to those set forth in the Plan.



--------------------------------------------------------------------------------



 



11
 
(c)     Board Discretion.  Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
 
(d)     Termination of Status.  The Board shall determine the effect on an Award
of the disability, death, termination or other cessation of employment,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.
 
(e)     Withholding.  The Participant must satisfy all applicable federal,
state, and local or other income and employment tax withholding obligations
before the Company will deliver stock certificates or otherwise recognize
ownership of Common Stock under an Award. The Company may decide to satisfy the
withholding obligations through additional withholding on salary or wages. If
the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise or release from forfeiture of an Award or, if the
Company so requires, at the same time as is payment of the exercise price unless
the Company determines otherwise. If provided for in an Award or approved by the
Company in its sole discretion, a Participant may satisfy such tax obligations
in whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Company, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). Shares surrendered to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.
 
(f)     Amendment of Award.  Except as otherwise provided in Section 5(g) with
respect to repricings, Section 7(b) or 8(b) with respect to the vesting of
Restricted Stock Awards and Other Stock-Based Awards, Section 10(i) with respect
to Performance Awards or Section 11(d) with respect to actions requiring
shareholder approval, the Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option. The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant’s rights under the Plan or
(ii) the change is permitted under Section 9 hereof.
 
(g)     Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
 
(h)     Acceleration.  Except as otherwise provided in Sections 7(b) or 8(b),
the Board may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.
 
(i)     Performance Awards.
 
(1)     Grants.  Restricted Stock Awards and Other Stock-Based Awards under the
Plan may be made subject to the achievement of performance goals pursuant to
this Section 10(i) (“Performance Awards”), subject to the limit in
Section 4(b)(1) on shares covered by such grants.



--------------------------------------------------------------------------------



 



12
 
(2)     Committee.  Grants of Performance Awards to any Covered Employee
intended to qualify as “performance-based compensation” under Section 162(m)
(“Performance-Based Compensation”) shall be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee shall be deemed to
be references to such Committee or subcommittee. “Covered Employee” shall mean
any person who is, or whom the Committee, in its discretion, determines may be,
a “covered employee” under Section 162(m)(3) of the Code.
 
(3)     Performance Measures.  For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the extent of
vesting and/or delivery shall be subject to the achievement of one or more
objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: (a) earnings per share, (b) return on average
equity or average assets in relation to a peer group of companies designated by
the Company, (c) earnings, (d) earnings growth, (e) earnings before interest,
taxes and amortization (EBITA), (f) operating income, (g) operating margins,
(h) revenues, (i) expenses, (j) stock price, (k) market share, (l) chargeoffs,
(m) reductions in non-performing assets, (n) return on sales, assets, equity or
investment, (o) regulatory compliance, (p) satisfactory internal or external
audits, (q) improvement of financial ratings, (r) achievement of balance sheet
or income statement objectives, (s) net cash provided from continuing
operations, (t) stock price appreciation, (u) total shareholder return, (v) cost
control, (w) strategic initiatives, (x) net operating profit after tax,
(y) pre-tax or after-tax income, (z) cash flow, or (aa) such other objective
goals established by the Committee, and may be absolute in their terms or
measured against or in relationship to other companies comparably, similarly or
otherwise situated. The Committee may specify that such performance measures
shall be adjusted to exclude any one or more of (i) extraordinary items and any
other unusual or non-recurring items, (ii) discontinued operations, (iii) gains
or losses on the dispositions of discontinued operations, (iv) the cumulative
effects of changes in accounting principles, (v) the writedown of any asset, and
(vi) charges for restructuring and rationalization programs. Such performance
measures: (i) may vary by Participant and may be different for different Awards;
(ii) may be particular to a Participant or the department, branch, line of
business, subsidiary or other unit in which the Participant works and may cover
such period as may be specified by the Committee; and (iii) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine.
 
(4)     Adjustments.  Notwithstanding any provision of the Plan, with respect to
any Performance Award that is intended to qualify as Performance-Based
Compensation, the Committee may adjust downwards, but not upwards, the cash or
number of Shares payable pursuant to such Award, and the Committee may not waive
the achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.
 
(5)     Other.  The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation.
 
11.     Miscellaneous
 
(a)     No Right To Employment or Other Status.  No person shall have any claim
or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
 
(b)     No Rights As Stockholder.  Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.



--------------------------------------------------------------------------------



 



13
 
(c)     Effective Date and Term of Plan.  The Plan shall become effective on the
date the Plan is approved by the Company’s stockholders (the “Effective Date”).
No Awards shall be granted under the Plan after the expiration of 10 years from
the Effective Date, but Awards previously granted may extend beyond that date.
 
(d)     Amendment of Plan.  The Board may amend, suspend or terminate the Plan
or any portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); (ii) no
amendment that would require stockholder approval under the rules of the New
York Stock Exchange (“NYSE”) may be made effective unless and until such
amendment shall have been approved by the Company’s stockholders; and (iii) if
the NYSE amends its corporate governance rules so that such rules no longer
require stockholder approval of material revisions to equity compensation plans,
then, from and after the effective date of such amendment to the NYSE rules, no
amendment to the Plan (A) materially increasing the number of shares authorized
under the Plan (other than pursuant to Section 4(c) or 9), (B) expanding the
types of Awards that may be granted under the Plan, or (C) materially expanding
the class of participants eligible to participate in the Plan shall be effective
unless stockholder approval is obtained. In addition, if at any time the
approval of the Company’s stockholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 11(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment does not materially and adversely affect the rights of
Participants under the Plan.
 
(e)     Provisions for Foreign Participants.  The Board may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to recognize
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters.
 
(f)     Compliance with Code Section 409A.  No Award shall provide for deferral
of compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A is not so exempt or compliant or
for any action taken by the Board.
 
(g)     Governing Law.  The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.